DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed on 28 August 2021 have been fully considered but they are not persuasive.
	On page 6-9 of the Applicant’s Response, applicant argues that Namgoong does not disclose or suggest determining modified channel estimate per antenna port and frequency with the power delay value outside delay window being suppressed. Further, Thomas does not disclose or suggest that determining modified channel estimate per antenna port and frequency with the power delay values outside a threshold delay window being suppressed. Therefore, submits that Namgoong in view of Thomas disclose or suggest all the recitation of claims 1, 20, and 23.
The Examiner respectfully disagrees with Applicant’s arguments, because Namgoong discloses the power delay profile (PDP) with power delay spread (delay window with dominant path) or each antenna ports measured in inverse Fourier transform of reference signal in frequency domain (Fig. 7, paragraph [0005, 0057, 0062, 0080, 0088, 0094, 0107]). Further, Thomas disclose the channel profile estimation of power delay profile (PDP) using the Rectangular delay profile with zero power outside maximum delay spread (implicitly suppressing outside of delay window) for applying antenna weight to improve the channel estimation (Fig. 4, paragraph [0002, 0003, 0005, 0008, 0017, 0024,-0026]). Therefore, Namgoong in view of Thomas disclose the all the cited limitation in claims 1, 20, and 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 13-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20170288759 to Namgoong et al. in further view of U.S. PGPub. No. 20070147533 to Thomas et al.
As to Claims 1, 20, and 23, Namgoong discloses a radio transceiver device, terminal device, and method for determining directional beamforming weights, comprising processing circuitry to (Fig. 6, Fig. 7, paragraph [0027, 0036]):

determining modified channel estimates per antenna port and frequency with power delay values of delay window (Fig. 7, paragraph [0006, 0057, 0088, 0089, 0094, 0107], where the channel estimation including the power delay profile (PDP) delay spread (delay window));
determining directional beamforming weights for beam-formed transmission towards said another radio transceiver device based on the modified channel estimate per antenna port and frequency (Fig. 7, paragraph [0035, 0036, 0047, 0051], where the spatial precoding (applying scaling amplitude and phase (weights)) for direction beamforming transmission with channel estimation).
Namgoong discloses all of the subject matter as described above Fig. 7, paragraph [0006, 0035, 0036, 0047, 0057, 0088, 0089, 0094, 0107]) except for suppress outside of threshold delay window.
However, Thomas in the same field of endeavor teaches the beamforming using channel estimation using rectangular (window) delay profile implicitly 
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the commonly used delay profile as taught by Thomas to modify the device and method of Namgoong to provide the improvement of channel estimation for beamforming (Thomas - paragraph [0002, 0003]).

As to Claim 2, Namgoong in view of Thomas further disclose the method wherein determining the modified channel estimate per antenna port and frequency comprise:
deriving channel estimate per antenna port and power delay value from the channel estimates per antenna port and frequency (Namgoong - Fig. 7, paragraph [0006, 0057, 0088, 0094], where the channel estimation including the power delay profile (PDP) of each antenna (port) is measured using inverse Fourier transform (IFFT) of received reference signals (DMRS) in frequency domain);
deriving channel estimate per antenna port and power delay value by suppressing, in the channel estimates per antenna port and power delay value, the power delay values being outside the threshold delay window (Namgoong - Fig. 7, paragraph [0006, 0057, 0088, 0094], where the channel estimation including the power delay profile (PDP) of each antenna (port) is measured using inverse Fourier transform (IFFT) of received reference signals (DMRS) in 
determining the modified channel estimate per antenna port frequency from the modified estimates channel estimates per antenna port and power delay value (Namgoong - Fig. 7, paragraph [0006, 0057, 0088, 0094], where the channel estimation including the power delay profile (PDP) of each antenna (port) is measured using inverse Fourier transform (IFFT) of received reference signals (DMRS) in frequency domain).
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 3, Namgoong in view of Thomas further disclose the method wherein the channel estimates per antenna port and frequency are represented by channel matrix Htot (Namgoong - Fig. 7, paragraph [0006, 0057, 0060, 0088, 0094], where the channel estimation includes the channel matrix)(Thomas - paragraph [0036], where the channel estimation involves the matrix H). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 4, Namgoong in view of Thomas further disclose the method wherein the channel estimates per antenna port and power delay values are derived by performing an inverse frequency transform of the channel matrix Htot on each frequency array in the channel matrix Htot, resulting in a power delay 

As to Claim 9, Namgoong further disclose the method wherein beam-formed transmission towards said another radio transceiver uses a cyclic prefix (Namgoong - Fig. 7, paragraph [0037], where the cyclic prefix is used)(Thomas - paragraph [0021-0023], where the channel estimation involves the power delay matrix).

As to Claim 13, Namgoong in view of Thomas further disclose the method wherein the threshold delay window has a length that is dependent on energy concentration of the power delay values per antenna port (Namgoong - Fig. 7, paragraph [0006, 0057, 0071, 0088, 0094], where the channel estimation including the power delay profile (PDP) of each antenna (port) involving the total energy)( Thomas - Fig. 4, paragraph [0005, 0008, 0017, 0024-0026], where the channel estimation using rectangular (window) delay profile implicitly suppressing outside window for applying antenna weights). The suggestion/motivation is the same as that used in the rejection for claim 1.

Claim 14, Namgoong in view of Thomas further disclose the method wherein the power delay values are suppressed by being excluded from the modified channel estimate (Namgoong - Fig. 7, paragraph [0006, 0057, 0088, 0094], where the channel estimation including the power delay profile (PDP) of each antenna (port) is measured using inverse Fourier transform (IFFT) of received reference signals (DMRS) in frequency domain)(Thomas - Fig. 4, paragraph [0005, 0008, 0017, 0024-0026], where the channel estimation using rectangular (window) delay profile implicitly excluded from outside window for applying antenna weights). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 15, Namgoong in view of Thomas further disclose the method wherein the power delay values are suppressed by being subjected to weighting factors, wherein the weighting factors are determined as a function of the power delay values outside the threshold delay window (Namgoong - Fig. 7, paragraph [0006, 0057, 0088, 0094], where the channel estimation including the power delay profile (PDP) of each antenna (port) is measured using inverse Fourier transform (IFFT) of received reference signals (DMRS) in frequency domain)(Thomas - Fig. 4, paragraph [0005, 0008, 0017, 0024-0026], where the channel estimation using rectangular (window) delay profile implicitly excluded from outside window for applying antenna weights). The suggestion/motivation is the same as that used in the rejection for claim 1.

Claim 16, Namgoong further disclose the method wherein the reference signals are received on at least two antenna ports of the radio transceiver device (Namgoong - Fig. 7, paragraph [0006, 0057, 0088, 0094], where the channel estimation including the power delay profile (PDP) of multiple receiving antennas (ports)).

As to Claim 17, Namgoong further disclose the method wherein the reference signals are received on antenna ports used for the beam-formed transmission towards said another radio transceiver device (Namgoong - Fig. 7, paragraph [0006, 0057, 0088, 0094], where the channel estimation including the power delay profile (PDP) of multiple receiving antennas (ports) receiving reference signals between two transceiver devices).

As to Claim 18, Namgoong further disclose the method wherein the directional beamforming weights are precoder weights (Namgoong - Fig. 7, paragraph [0035, 0036, 0047, 0051], where the spatial precoding (applying scaling amplitude and phase (weights)) for direction beamforming transmission with channel estimation).

As to Claim 19, Namgoong further disclose the method wherein the performing beam-formed transmission, using the directional beamforming weights, towards said another radio transceiver device (Namgoong - Fig. 7, paragraph [0035, 0036, 0047, 0051], where the spatial precoding (applying .



Allowable Subject Matter
Claims 5-8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of power delay values outside the threshold delay window are suppressed in the power delay matrix M, resulting in a modified power delay matrix M’ and a modified channel matrix H’tot is derived by performing a frequency transform of the modified power delay matrix M’ on each power delay array in the power delay matrix M’.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov